Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00393-CV

          SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc.,
                     and BP America Production Company,
                                 Appellants

                                              v.

                       JUAN SALINAS RANCH MINERALS, LTD.,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CV7000614D2
                       Honorable Monica Z. Notzon, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED March 31, 2021.


                                               _________________________________
                                               Liza A. Rodriguez, Justice